 LOCKHEED-CALIFORNIA COMPANYLockheed-California Company,A Division of Lock-heed Aircraft CorporationandEngineers and Scien-tistsGuild,Lockheed Section,Petitioner.Case31-RC-2820April 29, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Sidney Rosen. Pursu-ant to Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,and by direction of the Regional Director for Region31, this case was transferred to the National LaborRelations Board for decision. Thereafter, the Employerand the Petitioner filed briefs in support of their respec-tive positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The parties stipulated, and we find, that the Em-ployer is engaged in commerce within the meaning ofthe Act, and it will effectuate the purposes of the Actto assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.The original petition sought a separate unit of all"Buyers Code 1743," all "Senior Buyers Code 2813,"and all "Sub-contract Administrators Code 1970,"2excluding all supervisors, guards, office employees, andthose represented by other bargaining units. At thehearing, Petitioner sought to amend the petition toprovide that the Buyers be allowed to vote to becomepart of a unit of engineers presently represented by thePetitioner.The Employer objected to the proposedamendment, stating that, assuming the existence of aquestion concerning representation, it would agree onlyto the appropriateness of a separate unit of Buyers andnot to the appropriateness of permitting the Buyers tovote to become part of the engineering unit. The Hear-1In its brief, Petitioner requests the Board to overrule the Hearing Of-ficer's decision granting the Employer's motion to bifurcate the hearing.Petitioner's request is hereby denied2The term ",Buyer" will hereinafter be collectively used to refer, withoutdifferentiation, to a member or members of a group comprised of buyers,senior buyers, and subcontract administrators The terms buyer, seniorbuyer, or subcontract administrator will be individually used where adelineation between these classifications is intended.573ing Officer granted the amendment. Thereafter, theEmployer made a motion to bifurcate the hearing torestrict its scope solely to the issue of the status of theBuyers under the Act. The Petitioner objected to themotion on the ground that the hearing should deal withboth the issue of the Buyers' status under the Act andthe issue of the appropriateness of the unit sought,because both issues were "inextricably intertwined."The Hearing Officer denied the motion. Thereafter, thePetitioner and the Employer presented evidence withrespect to the issue of the status of the Buyers under theAct and the Petitioner presented its evidence with re-spect to the issue of the appropriateness of the unit-sought. The Employer, before presenting its case on theappropriateness of the unit, renewed its motion tobifurcate the hearing so that the issue of the status ofthe Buyers could be immediately decided. The HearingOfficer,with the consent of the Regional Director,granted the motion to bifurcate and the hearing wasindefinitely adjourned. The Employer therefore has notpresented its evidence concerning the appropriatenessof the unit.Due to the present posture of this case, the sole issuenow before us is the status of the Buyers. The Employerasserts that the Buyers are managerial employees whodo not come within the coverage of the Act. The Peti-tioner asserts that the Buyers are not managerial em-ployees and therefore that they fall within the purviewof the Act.The Supreme Court has recently stated in itsTex-tron, Inc.,decision3 that "`managerial employees' arenot covered by the Act." In so holding, the Courtfurther concluded that it was up to the Board to applythe "proper legal standard" in determining the ques-tion of the status of buyers. From the foregoing, it isclear that we must now employ this "proper legalstandard" in order to determine whether the Buyersherein are "managerial employees" and thus excludedfrom the coverage of the Act. As to what constitutesthe "proper legal standard," the Court's opinionprovides:'The Board has had ample experience in definingthe term"managerial"in the manner which wethink the Act contemplates.See,e.g.,EasternCamera & PhotoCorp.,[140NLRB 569, 571(1963)]. Of course, the specific job title of the em-ployees involved is not in itself controlling.Rather,the question whether particular em-ployees are "managerial" must be answered interms of the employees' actual job responsibilities,authority,and relationship to management.3N.LR.B. v. Bell Aerospace Company,Divisionof Textron, Inc.,416 U.S267 (1974)4 Idat 290, In. 19217 NLRB No. 93 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDInEastern Camera,,the Board defined managerialemployeesas those who formulate, determine, and effectu-ateanEmployer'spolicies. .. . Moreover,managerial status is not necessarily conferredupon employees because they possess some au-thority to determine, within established limits,prices and customer discounts. In fact, the deter-mination of an employee's "managerial"status de-pends upon the extent of his discretion, althougheven the authority to exercise considerable discre-tion does not render an employee managerialwhere his decision must conform to the employer'sestablished policy. [Citation omitted.] 'In a recent case,' the Board has reaffirmed the- ruleofEastern Camerastating:The Board long has defined managerial em-,ployees as those who formulate and effectuatemanagement policies by expressing and makingoperative the decisions of their employer, andthose who have discretion in the performance oftheir jobs .independent of their employer's estab-lished policy [citation omitted]. . . . managerialstatus is not conferred upon rank-and-file workers,or upon those who perform routinely, but ratherit is reserved for those in-executive-type positions,those who are closely aligned withmanagement astrue representatives of management.The foregoing quotations set forth what we believe tobe the "proper legal standard" for deciding the ques-tion of managerial status. Therefore, all that remainsherein is to analyze the instant facts and apply them tothe standard set forth above.-The approximately 225 Buyers are located in threebranches which are predominantly found at the Em-ployer's facilities in Burbank,California. Of these, 202are located in the material branch which is headed bya director of material. The material branch is dividedinto divisions which are headed by division directors.The divisions are further divided into departmentsheaded by procurement managers. The Buyers arelocated in the various departments and they are di-rectly responsible to their procurementmanager.The material branch is responsible for procuring thevarious materials requested by the numerous author-ized user organizations within the Employer. To thisend, it is a Buyer's responsibility to initiate all thenecessary steps of a procurement once it has been as-signed to him.' The decision to purchase material is5General Dynamics Corporation,Con vair Aerospace Division,San DiegoOperations,213- NLRB No 124 (1974).6The general policies of the Employer concerning procurement activitiesare set out in a document entitled "Procurement Policies " Some of theseimplemented by authorized user organizations througha request to purchase (RTP), which must bear the or-ganization's authorization stamp.' Buyers do not havethe authority to affix such stamps or otherwise initiatepurchases.' Once a Buyer receives a properly stampedRTP, he must draft bid invitations and establish the listof suppliers to whom the bid invitations will be sent.The Buyer's discretion in formulating the bid list de-pends on the individual procurement. For instance, onstandard parts a Buyer has little or no discretion sinceauthorized suppliers are designated for standard parts.However, regardless of the way in which a bid list isprepared, it must be approved before the Buyer cansend out the invitations to bid. The level of authoriza-tion depends on the estimated cost of the procurement.Once the bid list is approved, the Buyer must obtainany required approvals on the invitations to bid beforesending them out. After the Buyer receives the variousbids from the suppliers who have responded, he beginsthe bid evaluation process. During the process numer-ous organizations evaluate different sections of eachbid. These separate evaluations are combined for theultimate selection of the supplier. On the basis of thisdata the Buyerselectsthe supplier to be used. However,his selection is subject to review.Prior to the award of the contract the Buyer mustnegotiate any unsettled terms and conditions. This gen-erally includes price, at least on items other than stand-ard parts. To negotiate a final price, the Buyer musthave an approved negotiation range. The necessity forthis approval depends on the size of themaximumlimitation of the negotiation range.Once the preceding stages are completed, the Buyermust complete the RTP and have it authorized beforehe can execute a purchase order.' After the RTP isproperly completed and authorized, the Buyer maypolicies are translated into specific guidelines known as authorizing direc-tives or procurement instructions Those that apply to the Buyers are set outin a document known as the "Buyers's Handbook, RTP, POR and PORRProcessing." This book by and largesets out allthe procedures which aBuyer must follow in the various stages of a procurement Included are thevarious authorization requirements which, depending on the value of theprocurement,pertain to the different stages of a procurement7As discussedinfra, aBuyer must complete the-RIP, pursuant to estab-lished instructions, and obtain the necessary authorizations on it, dependingon the dollar value of the procurement, before he can actually commit theEmployer's credit to purchase any material8Some Buyers do not actually engage in the procuring of material. Ingeneral, their jobs entail nonbuying functions such as follow-up work.9The instructions for the completion of the RTP are contained in the"Buyers Handbook." Empl Exh 7 reveals the dollar limits within which thedifferent members of the proposed unit can normally authorize RTP's with-out additional approval A buyer can individually authorize an RTP up to$500 while a senior buyer can individually authorize an RTP up to $2,500and a subcontract administrator can individually authorize an RTP up to$5,000A buyerand a seniorbuyer can jointly authorize an RTP up to$10,000 and a senior- buyer and a subcontract administrator can jointlyauthorize an RTP up to $50,000. According to authorizing directive A-I(Empl Exh 21), any member of the proposed unit may individually author-ize a purchase up to $5,000 without prior approval if "Urgency dictates "He must, however, thereafter get the approvals normally required. LOCKHEED-CALIFORNIA COMPANYexecute a purchase order committing the credit of theEmployer.After the purchase is completed, it remains theBuyer's responsibility to coordinate the Employer's re-lationship with its suppliers and customers.This entailsthe resolution of problems which arise in relation toitems the Buyer has procured.For instance,it is theBuyer's responsibility to handle requests by suppliers tomodify existing contracts.However,prior to authoriz-ing any such modification,a Buyer must obtain theapproval of higher authority. Buyers do not participatein make or buy decisions for the Employer. These deci-sions are made by a committee which includes no Buy-ers.The following are characteristics of the Buyers ingeneral.There are no formal educational requirementsfor Buyers. All of the Employer's salaried employeeshave,in general, the same group insurance,retirementplan, savings plan, vacation program,holidays, andsick leave:Buyers,,unlike personnel in classificationsabove them, are not eligible to receive stock options.Lockheed's labor relations branch is responsible for thelabor relations policyconcerningall of Lockheed's em-ployees. The executive dining room may be utilized bya Buyer only after he has obtained permission fromsomeone who is authorized to regularly use the facility.None of themembersof theproposed unit have regularpermission to use the dining room.Witness Hollander,a subcontract administrator,testified that while park-ing spots weren't assigned anymore it was the customthat"management,"procurementmanagers, andabove, parked in the left lot and everybody else, includ-ing the Buyers,parked in the right lot.It is clear to us,on these facts,that the Buyers do not"formulate and effectuate management policies by ex-pressing and making operative the decisions of theiremployer." Further, we do not believe that the Buyers"have discretion in the performance of their jobs in-dependent of their employer's established policy." In soconcluding, we are not, unmindful of all the various10As previously noted, fn9,supra, asenior buyer and a subcontractadministrator can combine to commit the Employer's credit up to $50,000without additional authorization-The true impact of this ability to committhe Employer's credit, while seemingly of the greatest significance at firstblush,can only be appreciated by considering the nature of the Employer'sbusiness, the aerospace industry Thus, while the ability to commit suchamounts of an employer's credit may be highly significant in the context ofa small retail enterprise,it is of far less significance in the context of theaerospace industry.As the record in the instant case reveals,in 1973 theEmployer's capital was committed in excess of $770 million.575activities and functions of the Buyers,particularly theircredit committing function.L°However,as the factsreveal,the activitiesof theBuyers are circumscribed tovarying degrees by the Employer's established policy orby the review power placed in higher authority. Forexample,Buyers may comment on the directives thatgovern their actions," but higher authority must giveitsapproval before any comment is made part of adirective;a Buyer's selection of a source is also subjectto review,and disputes along the buying cycle are allultimately ruled on by authority higher than the Buy-ers. Thus, we are led to conclude that the Buyers hereindo not exercise sufficient independent discretion intheir jobs to truly align them with management.12Accordingly, as the evidence before us fails to dem-onstrate either that the Buyers herein are managerial orthat their participation in a labor organization wouldcreate a conflict of interest, we find that these Buyersare entitled to the protection of the Act.We thereforefind that a question affecting commerce exists concern-ing the representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.While we have Found the Buyers to be employeesentitled to the protection of the Act, the present recordbefore us discloses that the only issue fully litigated atthe hearing related to the question of the status of theBuyers, and the parties are not in agreement regardingother issues.Thus,as a means of illustration and notlimitation,the parties would appear not to agree as tothe unit which will be appropriate. Accordingly, wedeem it necessary to remand the case to the RegionalDirector for such further action as the Regional Direc-tor deems appropriate regarding the above-mentionedand any remaining issues preparatory to his directingan election.ORDERIt ishereby ordered that Case 31-RC-2820 be, andithereby is, remanded tothe RegionalDirector forRegion 31, for such further action as he deems appro-priate including the issuance of a Decision and Direc-tion of Election.11See fn6, supra,for a discussion of those directives12We further find, as a result of these limitations on the Buyers' discre-tion,that the Buyers' participation in a labor organization would not createa conflict of interest with their job responsibilities.